Case 1:17-cr-00350-LAP Document 11Q]_ Filed 07/24/19 Page 1 of 3

 

 

  
 
 

 

 

 

 

 

 

+ USDC SDNY
DOCUMENT
| BLECTROMICALLY FI LED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: [AU |
United States of America " “ F eS ution
v. 17 Cr. 350

Girogi Lomishvili,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Andrew C. Adams, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts Two
and Six of the above Indictment; and all other proceedings in this case, it is hereby ORDERED
that:

1, Amount of Restitution. Girogi Lomishvili, the Defendant, shall pay restitution in the
total amount of $212,262.38 to the victim of the offense charged in Count One. The name, address,
and specific amounts owed to the victim are set forth in the Schedule of Victims attached hereto.
Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the
new address without further order of this Court.

2. Joint and Several Liability. The defendant’s liability for restitution shall be joint and
several with that of any other defendant convicted in the above-captioned case for whom an order
of restitution is entered at any time hereafter. The defendant's liability for restitution shall continue
unabated until either the defendant has paid the full amount of restitution ordered herein, or every
victim has been paid the total amount of his loss from all the restitution paid by the defendant

and/or any co-defendant in this matter,

09.10.2013

 

 
Case 1:17-cr-00350-LAP Document 1191 Filed 07/24/19 Page 2 of 3

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
2Y, 2019

wilig

UNITED STATES DISTRICT JUDGE

 

 
Case 1:17-cr-00350-LAP Document 1191 Filed 07/24/19 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Order of Restitution
¥. 17 Cr. 350 (LAP)
Giorgi Lomishvili,

Defendant.

 

 

 

Name Address Attributed
Loss Amount

 

Colosseum Athletics Corp | 2400 S. Wilmington Ave, Compton, $191,727.47

 

 

CA 90220

Allen Lund Company 475 W. Broadway #1, Oviedo, FL $20,534.91
32765

TOTAL $212,262.38

 

 

 

 

 

09.10.2013

 
